Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken alone or in combination neither discloses nor makes obvious the instant device of claim 1 as written below as a whole.

Claim 1: A semiconductor device, comprising: 
a substrate having a first region and a second region; 
10a gate structure on the first region and the second region of the substrate, wherein the gate structure comprises: 
a first bottom barrier metal (BBM) layer on the first region and the second region, wherein a thickness of the first BBM layer on the second region is less than a thickness of the first BBM layer on the first region; 
15a first work function metal (WFM) layer on the first region; and 
a diffusion barrier layer on a top surface and a sidewall of the first WFM layer on the first region and the first BBM layer on the second region.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814